DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claims 1-3, 5-6, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (2006/0067742).
Regarding claim 1, Hattori et al. disclose an image forming unit (51; see figure 6; and paragraphs 55, 66, 116, and 121) included in an image forming apparatus (1; see figures 1 and 6; and paragraphs 53 and 117) forming an image on a recording material, the image forming unit comprising:
an image bearing member (3; see figures 6-7 and paragraphs 55, 116, and 122);
(53; see figure 6; and paragraphs 66 and 115) that contains therein a developer;
a developing member (52; see figures 6-7, and paragraphs 66 and 115) that is rotatable and carries the developer supplied from the developer container and supplies the developer to the image bearing member;
a developer supplying member (55; see figures 6-7; and paragraphs 66, 116, and 122) that is rotatable and provided in the developer container and in contact with the developing member to supply the developer to a surface of the developing member; and
a contact member (112; see figure 7; and paragraph 122) provided in the developer container and in contact with a surface of the developer supplying member, wherein
the developer remaining on the image bearing member after image formation is collected to the developing member (this is inherent in paragraph 122; see figures 6-7), and
the developer collected to the developing member is collected into the developer container (see paragraph 122, and figures 6-7).

Hattori et al. does not disclose the image forming unit being a cartridge attachable to and detachable from the image forming apparatus.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Hattori et al. such that the image forming unit were a cartridge attachable to and detachable from the image forming apparatus, because it has been held that constructing a formerly integral structure in separable elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).


Hattori et al. disclose a removing member being in the form of a brush-shaped roller (105; see paragraph 81).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the invention of Hattori et al. such that the contact member were a brush-shaped member, similar to item 105 of Hattori et al., because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 3, Hattori et al. do not disclose the limitations:
the contact member has a fibrous member, and
the fibrous member scrapes a foreign substance on the surface of the developer supplying member therefrom to remove the foreign substance from the surface of the developer supplying member.

Hattori et al. disclose a removing member (105; see paragraph 81) having a fibrous member and scraping a foreign substance off a member being cleaned. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the invention of Hattori et al. such that the contact member had a fibrous member, and the fibrous member scraped a foreign substance on the surface of the developer supplying member therefrom to remove the foreign substance from the surface of the developer supplying member, similar to item 105 of Hattori et al., because such a modification would KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 5, the modification of Hattori et al. further meets the cartridge according to claim 3, wherein
the contact member has a facing surface (the circumferential surface of item 105, in light of the modification made in the rejection of claim 3) that faces the surface of the developer supplying member (see paragraph 81; and rejection of claim 3), and 
the fibrous member provided on the facing surface extends in a direction perpendicular to the facing surface (in the axial direction).
Regarding claim 6, the modification of Hattori et al. further meets the cartridge according to claim 3, wherein the contact member has a plurality of the fibrous members (see paragraph 81 and the rejection of claim 3).
Regarding claim 9, Hattori et al. discloses the cartridge according to claim 1, wherein the developer supplying member has a rotation shaft portion and a foamed elastic member provided around the rotation shaft portion (see paragraph 68).
Regarding claim 10, Hattori et al. discloses the cartridge according to claim 1, wherein the developer is supplied to the image bearing member so that a toner image formed on the image bearing member is transferred directly onto the recording material (see paragraph 78).
Regarding claim 11, the modification of Hattori et al. further meets an image forming apparatus (1; see figures 1 and 6; and paragraphs 53 and 117) comprising:
a fixing device (8; see figure 6); and
the cartridge according to claim 1 (see modification in the foregoing rejection of claim 1).

Allowable Subject Matter
Claims 4, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or suggest, "the fibrous member is configured to be able to enter a cell in the surface of the developer supplying member", in combination with the remaining claim elements as set forth in claim 4.
The prior art does not disclose or suggest, "the foreign substance scraped by the ... fibrous members is held between the ... fibrous members", in combination with the remaining claim elements as set forth in claim 7.
The prior art does not disclose or suggest, "the developer container has, on an upstream side of a portion of contact between the surface of the developer supplying member and the contact member ... , a holding region for holding the foreign substance removed by the contact member from ... the developer supplying member", in combination with the remaining claim elements as set forth in claim 8.










Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/GEOFFREY T EVANS/               Examiner, Art Unit 2852